Citation Nr: 1411418	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected left hip degenerative joint disease (DJD).

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected left ankle arthritis with partial ligament tear.

3.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a right knee injury.

4.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a left knee injury.

5.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from August 2008 and May 2009 rating decisions issued by the RO.  

The Board remanded the case for additional development in December 2011, and it is now returned to the Board for the purpose of appellate disposition.

In June 2001, the Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge who no longer works at the Board.  The Veteran was offered another hearing before another Veterans Law Judge, but did not avail himself of that opportunity.

A claim for increase includes a claim for a TDIU rating if the appellant asserts that he is unable to work due to his service-connected disabilities or the issue is raised independently by the record.  The matter of entitlement to a TDIU rating is deemed to be before the Board at this time.

The Veteran sent a letter from his doctor opining that he should receive an increased rating for his service-connected low back disability.  However, this matter is not on appeal.  

To the extent that the Veteran intended this correspondence to constitute a new claim for increase, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate attention.  

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected left hip disability is not shown to be manifested by flexion limited to 30 degrees or abduction limited 10 degrees.

2.  The service-connected left ankle disability is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that of marked limitation of motion.

3.  The service-connected left knee disability is not shown to be manifested by a limitation of flexion to 30 degrees or a limitation of extension to 10 degrees or any findings of recurrent subluxation or lateral instability.

4.  The service-connected left knee disability picture is shown to more closely resemble that of the symptomatic removal of a semilunar cartilage.

5.  The service-connected right knee disability is not shown to be manifested by a limitation of flexion to 30 degrees or a limitation of extension to 10 degrees or any findings of recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected left hip disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5250-5255 (2013).

2.  The criteria the assignment of a 20 percent rating for the service-connected left ankle disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5271 (2013).

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of an injury, left knee, based on limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5260-5261 (2013).

4.  The criteria for the assignment of a separate rating of 10 percent, but not higher for the service-connected left knee disability based on a cartilage damage are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5258 (2013).

5. The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of an injury, right knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5256-5263 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  

Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  

However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, letters that were sent to the Veteran in June 2007, March 2008, April 2012, and March 2013 satisfied these requirements.  With respect to the downstream issues of entitlement to higher initial ratings for the service-connected left ankle and hip disabilities, the Veteran was provided the a Statement of the Case (SOC) and subsequent Supplemental Statements of the Case (SSOCs) that addressed the propriety of the ratings received for these disabilities.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including service records, paper and electronic VA treatment records, private medical records, letters from the Veteran's private physician, and a transcript of the Veteran's testimony at the June 2011 hearing.  

The Veteran was also provided multiple VA examinations to assess the severity of his left knee, right knee, left ankle, and left hip disabilities.  These examinations adequately documented the symptoms and functional effects of these disabilities.  

Moreover, the additional development undertaken after the December 2011 remand substantially complied with the remand instructions, in that the requested treatment records and examinations were obtained.  

The Veteran has not identified any other source of information pertinent to his claims which is not currently of record.  While the Veteran submitted additional evidence after the most recent SSOC was issued, his representative expressly waived RO consideration of this evidence.


 Increased and Initial Ratings

The Veteran contends that the symptoms of the service-connected left hip, left ankle, left knee, and right knee disabilities are more severe than contemplated by the currently assigned ratings. He asserts that the true severity is not reflected because, as he testified at his recent hearing, his left leg is "pretty much what you call a dead leg" and causes him severe pain.   He reports falling when his left ankle gives way.  He reports being largely confined to his home due to his pain and retiring from his postal service job because of his pain and lack of mobility.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  

Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, when a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  


A.  Left Hip

Impairments of the hip and thigh are rated pursuant to 38 C.F.R. § 4.71a, diagnostic codes 5250-5255.  Although the Board has considered all of the diagnostic codes related to the hip and thigh, those which are most pertinent to the Veteran's symptoms are Diagnostic Codes 5251-5253, dealing with limitation of motion of the thigh.  

A 10 percent rating applies when flexion of the thigh is limited to 45 degrees, extension is limited to 5 degrees, adduction is limited to that the Veteran cannot cross his legs, or rotation is limited so that the Veteran cannot toe out more than 15 degrees of the affected leg.  

A 10 percent rating is also available under diagnostic code 5010, pertaining to traumatic arthritis (rated as degenerative arthritis diagnostic code 5003), when the Veteran has limited or painful motion that would be noncompensable under the applicable diagnostic code.  

A 10 percent rating is also available when there is x-ray evidence of arthritis of 2 or more major joints or groups of minor joints without limited motion.   

A 20 percent rating applies when flexion is limited to 30 degrees, or there is limitation of abduction with motion lost beyond 10 degrees.  A 30 percent rating applies when there is flexion limited to 20 degrees.  A 40 percent rating applies when there is flexion limited to 10 degrees. 

The 40 percent rating is the highest scheduler rating assignable for limitation of motion of the thigh, absent a showing of ankylosis which is not present here.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The private treatment records show complaints of pain and limited motion of the left hip. However, they do not document that the Veteran was unable to flex his thigh beyond 30 degrees or had lost motion beyond 10 degrees of abduction. 

The Veteran's flexion ranged from approximately 70 to 100 degrees when tested during the relevant time period.  Internal and external rotation ranged from approximately 15 to 30 degrees. At times, the Veteran complained that his left leg would give way and cause him to fall.  

The VA treatment records over the years also document complaints of left hip pain and limited motion as well as generalized muscle weakness of the left leg.  However, these records do not document that flexion was limited to 30 degrees or less or that abduction was lost beyond 10 degrees.  These findings were generally consistent with what was shown in the private treatment records.

The Veteran was examined by VA in October 2009 and reported having left hip pain.  He used a cane to help alleviate left lower extremity pain.  He could walk one to two blocks or for about 15 minutes.  He had daily flares of left leg pain and took ibuprofen daily.  He had physical therapy that he did not find helpful.  He reported that it was difficult to work using his cane and that he was slower in completing activities of daily living.   There was tenderness in the hip area.  

The range of motion of the left hips included 0 to 90 degrees of extension/flexion, 10 degrees of internal and external rotation, and 45 degrees of abduction with pain at 30 degrees.  There was pain with adduction and internal rotation.  Repetitive use caused increased pain.  He was noted to have full strength in his hip flexors, hip extensors, quadriceps, and hamstrings.  

The Veteran's left hip was reexamined in March 2013 when hip flexion was noted to be carried out to 100 degrees with pain at the endpoint.  Extension was noted to be full.  Adduction was not limited so that the Veteran could not cross his legs.  Abduction was not lost beyond 10 degrees. Adduction was not limited so that the Veteran could not cross his legs. Rotation was not limited so that the Veteran could not toe out more than 15 degrees.  He was unable to perform repetitive motion testing of the left hip. 

The left hip was noted to have limitation of motion and pain with motion.  There was tenderness to palpation.  There was full strength.  Assistive devices consisted of constant use of a cane and occasional use of a wheelchair.  

The examiner indicated that, due to the left hip condition, the Veteran should avoid physical labor but was able to perform sedentary work or light duty.

According to the Veteran's doctor, in November 2013, his range of motion of the left hip was that of flexion limited to 95 or 100 degrees, 20 degrees of internal rotation, and 30 degrees of external rotation.

The schedular criteria for a rating in excess of 10 percent for the service-connected left hip disability are not met based on this record.  

While there is limited motion to include due to pain as described by VA examinations and VA and private treatment records, neither flexion limited to 30 degrees nor abduction limited to 10 degrees is demonstrated.  Rather, the limitation is not shown to meet the criteria for a rating higher than 10 percent.  

Even when pain and repetitive use were considered, there was no evidence of flexion limited to 30 degrees or less or abduction limited to 10 degrees to justify a higher rating.

Accordingly, based on this record, the Board finds that an increased rating is not assignable.  


B)  Left ankle

Limitation of motion of the left ankle is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5271.   A 10 percent rating applies for moderate limitation of motion, and a 20 percent rating applies for marked limitation of motion. 

The 20 percent rating is the highest schedular rating available for limitation of motion of the ankle, absent ankylosis, which is not present here.  

Diagnostic codes pertaining to malunion of the os calcis or astralgus or astragalectomy are not applicable to the Veteran's claim.  DeLuca factors are considered as previously explained above and alternative rating criteria under diagnostic code 5010 (5003) are available when limitation of motion is not present.

The private treatment records show complaints of left ankle pain for which the Veteran received injections and eventual underwent arthroscopic surgery.  Crepitus and tenderness were noted at times, along with limited motion and swelling.  Range of motion was shown to be limited movement in all planes, dorsiflexion about 5 to 10 degrees, and plantar flexion 10 to 20 degrees.  

The VA treatment records also reflect continued complaints of left ankle pain, with some indication of mild effusion and/or swelling and decreased range of motion but full strength and stability.  Dorsiflexion was noted to as little as 5 degrees at times.

The Veteran's left ankle disability was examined in connection in October 2009 when he reported having continued left ankle pain after arthroscopic intervention in March 2009 (when the Veteran received a temporary total rating for convalescence).  He had physical therapy that was not very helpful.  He had pain to palpation of the ankle.  Painless range of motion was that of 15 degrees of dorsiflexion and about 5 degrees of plantar flexion, beyond this motion was painful at five degrees in each direction.  Repetitive motion did not increase pain.  There was additionally pain with inversion and eversion. He had full strength, but a varus alignment of the heel when standing.

The Veteran's left ankle was reexamined in March 2013 when he reported having painful weight bearing and flares that caused pain with ambulation. The Veteran had 35 degrees of flexion with pain at the endpoint and 5 degrees of extension with pain at the endpoint. There was no change with repetitive motion. Functional limitations consisted of limited motion and pain with movement.  The ankle was tender to palpation.  Strength was full.  There was no laxity or ankylosis.  He had had arthroscopic surgery in the past, but the ankle was still painful.  He occasionally used a wheelchair and always used a cane.

According to the Veteran's doctor in November 2013, his range of motion of the left ankle was limited to 5 degrees of dorsiflexion and 10 degrees of plantar flexion with neutral inversion and eversion.  It was felt that the Veteran should receive a 20 percent rating based on swelling and very limited mobility of the left ankle.
 
Accordingly, on this record, the Board finds that the service-connected left ankle disability picture more closely resembles the criteria for a 20 percent rating.    Limitation of motion varied when tested at different points, but consistently showed very limited dorsiflexion and pain with flexion, inversion, and eversion. 

Although the March 2013 VA examination showed loss of flexion, the October 2009 examination and private evaluations for treatment purposes tend to show a greater functional loss due to pain; for instance, the October 2009 examination showed painless flexion to 15 degrees and the Veteran's doctor noted 10 degrees of plantar flexion in November 2013.  However, there is no evidence of ankylosis to warrant a higher rating.


C)  Left and right knees

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262.  Although the Board has considered all diagnostic codes relevant to the knees, the most relevant to the Veteran's claims are diagnostic codes 5257 (other impairments of the knee), 5260 (limitation of flexion), and 5261 (limitation of extension).  The Veteran's right and left knee disabilities are currently rated pursuant to diagnostic code 5260.

Pursuant to diagnostic code 5257, an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Under diagnostic code 5260,  a 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Under diagnostic code 5261, a 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

As previously noted, DeLuca factors are considered, and alternative rating criteria for arthritis under diagnostic code 5010 (5003) are available when there is no limitation of motion.

Additionally, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). 

Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The private treatment records document complaints of knee pain and reduced motion.  Crepitus of the left knee was noted at times. The VA treatment records also showed some reduction in motion, but did not show motion reduced to 30 degrees of flexion or less or extension limited to 10 degrees.
 
The left knee was first examined by VA in August 2007 when the Veteran complained of daily left knee pain with ambulation and flares once or twice a week.  He was working at the time and felt that this interfered with his job as a custodian because the job involved a lot of walking.  He was able to hold onto his cart of cleaning supplies for support.  It also interfered with household chores that involved standing and walking.  He reported stiffness that was worse with use but denied any instability.  

The identified range of motion was that of 0 to 110 degrees with pain at the extremes of flexion.  Repetitive motion three to five times did not increase the pain or decrease the range of motion.  The knee was noted to be stable.  

Both of the Veteran's knees were examined in October 2009 when he reported having complaints of left lower extremity pain and functional limitation.  Examination of the left knee revealed tenderness.  There was no instability.  His painless range of motion of the left knee was noted to be from 0 to 120 degrees, with pain from 120 to 125 degrees.  

The range of motion of the right knee was noted to be from 0 to 130 degrees with pain that began at 120 degrees and increased with repetition.  There was some tenderness to palpation.  The right knee was stable.  Right knee pain was increased by the Veteran's antalgic gait and use of a cane.

The Veteran's knees were reexamined in March 2013 when arthritis in both knees and a 2009 meniscal tear of the left knee were noted.  The range of motion of the right knee was noted to be from 0 to 120 degrees with objective evidence of pain at 120 degrees.  The range of motion of the left knee was noted to be from 0 to 100 degrees with objective evidence of pain at 100 degrees.  Range of motion did not change after repetition.  

Functional limitations pertaining to both knees were noted to be limitation of motion and pain on movement.  Both knees were tender to palpation.  Muscle strength was full, bilaterally. Stability testing of both knees was normal.  There was no evidence of recurrent patellar subluxation or dislocation. 

The Veteran had undergone a left side meniscectomy in 2009 with no residual signs or symptoms.  He constantly used a cane and occasionally used a wheelchair.  The knee disabilities did not affect the Veteran's ability to work.

The VA treatment records show complaints of bilateral knee pain.  The Veteran used a left knee brace.  There were complaints of intermittent swelling, more prominent on the left, with increased pain at those times.  There was documentation of crepitus and grinding, but the knees were stable. As noted, reduced flexion was documented but not to 30 degrees or less.  Limitation of extension was not documented.  When tested, the knees were stable.  

According to the Veteran's doctor in November 2013, the range of motion of the left knee was from 5 to 100 degrees with stable ligaments and mild effusion.  The right knee had a normal range of motion. 

The Veteran's doctor believes that the Veteran should receive a separate 20 percent rating for his left knee because he had had displaced cartilage tears.  He also felt that the Veteran should receive a 20 percent rating for arthritis of multiple joints.

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent based on limited flexion of either knee.  No compensable limitation of extension or instability was shown to warrant separate ratings for either knee.  

However, based on this record, the criteria for a separate 10 percent rating for the symptomatic removal of semilunar cartilage of the left knee based on pain and effusion of the joint is more nearly approximated under  Diagnostic code 5259.  The dislocation of a semilunar cartilage is not currently demonstrated. 

With respect to the argument of the Veteran's doctor that the Veteran should receive a 20 percent rating for arthritis of two or more major joints with incapacitating exacerbations, the Board notes this is an alternative rating approach that is used when no limitation of motion is present and may not be combined with ratings assigned for arthritis based on limitation of motion.  Additionally, separate ratings for each joint is more advantageous to the Veteran than a single 20 percent rating for arthritis based on x-ray evidence alone.


Extraschedular consideration

The Veteran's private physician has maintained that the Veteran was "totally disabled" since at least 2009 because of various orthopedic problems including the neck, back, pelvis, knees and left ankle.  He noted that, when the Veteran was working, he had difficulty walking and had to lean on his work cart for support and use elevators instead of stairs.  

In July 2010 the Veteran's doctor wrote a letter in support of the Veteran's claims for increase, again noting his problems at work due to his knees, left hip, left ankle, and lumbar spine.  The Veteran's doctor felt that it was improper to rate the Veteran's orthopedic injuries based on range of motion criteria because he believed that the functional effects were more severe than what was indicated by the degree of limited motion.  He felt that the Veteran's level of disability "fell outside the numbers guidelines" due to the interrelationships of his various service connected disabilities.  

The Veteran's doctor at that time maintained that the Veteran's overall level of disability was "more on the severe side" in that he was "functionally, almost totally disabled."  In November 2013, he reiterated this opinion, adding that the Veteran's various orthopedic problems interfered with shopping and the ability to care for himself.   He felt the Veteran was "100% plus disabled" and had incapacitating exacerbations daily.   

While the Board acknowledges the contentions of the Veteran's doctor, the Board does not find that the Veteran's symptoms are exceptional in nature.  Symptoms such as limited motion, pain, swelling, and effusion are contemplated by the rating schedule.  Additionally, no VA examination or treatment record documents incapacitating exacerbations that occurred with any frequency.  The assigned ratings contemplate the degree of functional loss from factors such as pain.  Hence, a referral for extraschedular consideration is not indicated.    

Moreover, to the extent that the Veteran has raised the issue of entitlement to special monthly compensation based on loss of use of his left leg, the Board does not find the criteria to have been met in this case.  Loss of use exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 U.S.C.A. § 1114, 38 C.F.R. § 3.350.  

The March 2013 examination explicitly documented that this was not the case.  The Veteran is shown to be able to walk with the assistance of a cane and retained strength in the left leg.  



ORDER

An increased rating in excess of 10 percent for the service-connected left hip degenerative joint disease is denied.

An increased rating of 20 percent, but not higher for the service-connected left ankle disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 10 percent for the service-connected residuals of injury, left knee based on limitation of motions is denied.

A separate 10 percent rating, but no more for the service-connected left knee disability on the basis of a cartilage injury is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 10 percent for the service-connected residuals of injury, right knee, is denied.



REMAND

At his hearing, the Veteran testified that he was going to retire from his job because of his several service-connected orthopedic problems.  Subsequently, he did retire.  

The Veteran's doctor has submitted a letter stating that the Veteran was prevented from working due to his multiple service-connected orthopedic problems.  Therefore, the issue of entitlement to a TDIU rating has been raised by the record and requires appropriate action by the RO in the first instance.

Accordingly, this remaining matter is REMANDED for the following action:

After completing any indicated development, RO should adjudicate the Veteran's claim for a TDIU rating in light of all the evidence or record.  If any benefit sought on appeal remains denied, the Veteran and his representative be furnished a fully responsive Statement of the Case (SOC) and apprised steps necessary to perfect an appeal.  This matter should be returned to the Board only if the files a Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


